EX‑35.1 (logo) WELLS FARGO Corporate Trust Services MAC R1204-010 9062 Old Annapolis Road Columbia, MD 21045 Tel: Fax: Morgan Stanley Capital I Inc. 1585 BROADWAY NEW YORK, New York 10036-8200 Re: Annual Statement of Compliance for Morgan Stanley Bank of America Merrill Lynch Trust 2016-C30 Commercial Mortgage Pass-Through Certificates, Series 2016-C30 Per the Pooling and Servicing Agreement dated as of September 1, 2016 (the "Agreement"), the undersigned, a duly authorized officer of Wells Fargo Bank, N.A., as Certificate Administrator ("Wells Fargo"), hereby certifies as follows as of and for the year ending December 31, 2016 (the "Reporting Period"): (a) A review of Wells Fargo's activities during the Reporting Period and of its performance under the Agreement has been made under such officer's supervision; and (b) To the best of such officer's knowledge, based on such review, Wells Fargo has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. February 27, 2017 /s/ Brian Smith BRIAN SMITH Vice President Wells Fargo Bank, N.A. (logo) Together we’ll go far
